Exhibit ELEMENT 21 GOLF COMPANY January 1, 2009 Element 21 Golf Co. (Element) agrees to employ Nataliya Hearn as its President and CEO.Dr. Hearn will work full time as an independent contractor, while serving as President and CEO.The term of employment will begin January 1, 2009 for one year, renewable for additional two terms. The total term of this contract is three years. During the term of this agreement Element will pay Dr. Hearn $20,000 per month in cash/stock or option as requested by Dr.
